Title: From George Washington to Brigadier General Henry Knox, 12 April 1779
From: Washington, George
To: Knox, Henry



Dear Sir
Head Quarters [Middlebrook] 12th April 1779.

Inclosed you have the last General Return of Ordnance and Military Stores which I have recd from the Board of War; of which You will take a Copy. There appears to me a very great deficiency of many Articles, particularly of small Arms, powder and Lead. But you will be pleased to examine it critically and report to me what are in your opinion wanting that I may lay the estimate, without loss of time, before the Board of War—As you must be sensible of the necessity of keeping a Return of so disagreeable a complexion as much a secret as possible, be pleased to give a hint of this kind to the person who copies it. I am &.
